MEMORANDUM **
Charles A. Stanley appeals pro se from the district court’s judgment dismissing without prejudice, for failure to properly serve defendants, his 42 U.S.C. § 1983 action alleging that various Sears & Roebuck employees used excessive force in apprehending him for shoplifting. We have jurisdiction under 28 U.S.C. § 1291. We may affirm on any ground supported by *787the record. See, e.g., Cardenas v. Anzai, 311 F.3d 929, 938 (9th Cir.2002).
Dismissal was proper because Stanley’s amended complaint failed to allege state action, a necessary requirement for stating a claim for relief under section 1983. See Jensen v. Lane County, 222 F.3d 570, 574 (9th Cir.2000) (holding section 1983 supports a claim only when the alleged injury is caused by state action and not by a merely private actor). The dismissal is with prejudice. See Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir.2003) (holding dismissal with prejudice is appropriate only when the complaint could not be saved by amendment).
Stanley’s remaining contentions are unpersuasive.
AFFIRMED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.